Robinson, J.
(dissenting). The plaintiff brings this action on behalf of himself and all other taxpayers of Lone Tree township to abate or cancel the taxes levied in said township for the year 1911. The grounds are that in 1911 there was no assessment of the land for taxation, and that in truth the tax levies were based on a pretended assessment, which-was twice that of similar lands in the adjoining townships. The trial court denied the plaintiffs any relief, on the ground that the stipulations and evidence showed only the comparative value of the lands in question, and not the market value of the same. But the courts must take notice of the facts which are generally known, —that all assessments are based on comparative values, representing only a small part of the market values.
The written stipulation shows that in 1911 there was no assessment of the land in Lone Tree township, but against a description of the several tracts of land on the assessment list there was marked a valuation which was twice as much as the valuation extended against similar lands in the adjoining townships. Hence, the assessment is void, and under the stipulations the court must fix a new rate or remand the case for additional testimony on the comparative values of the assessments. And it seems better for all parties that this court should end the litigation by fixing some rate in accordance with the stipulations, and such a rate is 50 per cent of the value extended against the land in Lone Tree township.
Wherefore, the judgment of the district court is reversed, and it is directed to enter a judgment that all valuations and taxes extended on the tax lists against land in Lone Tree township be reduced 50 per cent, and that all the taxes charged against any tract of land in said township for the year 1911 be canceled and discharged upon payment of 50 per cent of the same, with interest at 6 per cent a year from the date when such taxes become delinquent.